Title: Deed of Settlement of the Philadelphia Contributionship, 25 March 1752
From: Franklin, Benjamin
To: 


In 1750 Franklin, Philip Syng, and Hugh Roberts had led the Union Fire Company (see above, II, 150) in an abortive effort to raise an insurance fund “to make up the Damage that may Arise by Fire among this Company.” Articles were drafted and discussed; Franklin had them engrossed; and in November they were submitted to the Company and signed. The scheme rested on too narrow a basis, however; it was abandoned almost at once; and nothing more is known about it.
The next year the plan was enlarged to include the other fire companies. On July 26, 1751, Franklin submitted a proposal to the Union Company “relating to the consideration of the late scheme for Insurance of Houses … Requesting that the Company would appoint two of their Members to attend such Persons as may be appointed by the other Several Fire Companies to meet at the Standard in Market Street on the 7th day of the 7th Month [September 7], to Consider such Matters as they may think will Tend Most to the Utility of the Inhabitants in General.” Franklin and Syng were appointed from the Union.
A broad plan was drafted, probably based on the articles of the London Amicable Contributionship for Insuring Houses from Loss by Fire, familiarly known as the Hand-in-Hand Company; and Feb. 4, 1752, a meeting was announced in the Pennsylvania Gazette, summoning the subscribers to the Philadelphia plan to meet “in order to agree on proper measures for carrying the same into execution.” Within two weeks Lewis Evans had engrossed the articles and “all persons inclined to subscribe” to the Philadelphia Contributionship for the Insurance of Houses from Loss by Fire, were called on to do so. Each subscriber signed the articles; the first to do so was Governor Hamilton, the second Franklin.
The Deed of Settlement called on the subscribers to meet on April 13 to elect directors and a treasurer; and the directors in turn elected Franklin as their president, a post he filled for two years, though he was often absent during his second term. The directors ordered Philip Syng, May 11, 1752, to make a seal for the company, showing “four Hands united”—whence the insurance company’s familiar Philadelphia name of the Hand-in-Hand; they asked Franklin, May 23, 1752, “to get a sufficient number of Policies printed”; and directed him, Dec. 24, 1753, to print in the Gazette a warning to policy holders that the company would not make good damage to their own houses or stores, “if any such damage arises to such houses or stores, by the breaming of ships at their wharves, or by gunpowder stored in their buildings, contrary to the good and wholesome laws of this province.” Franklin, of course, insured his own property; two of his early policies are numbered 19 and 20.
 
[March 25, 1752]
Deed of Settlement
To ALL TO WHOM THESE Presents SHALL COME; We whose Names are hereunto subscribed and Seals affixed DO severally send greeting. Whereas, the Insurance of Houses from Loss by Fire hath, where the same has been practised, proved very useful and advantagious to the Publick; Now know Ye, that we the said Subscribers hereunto, as well for our own mutual Security, as for the common Security and Advantage of our Fellow-Citizens and Neighbours, and for the Promoting of so great and public Good as the Insurance of Houses from Loss by Fire, upon the most equal Terms, and apart from all Views of private or separate Gain or Interest; HAVE of our own Motion offered each to the other, AND have unanimously resolved and agreed, and by these Presents do covenant, promise and agree for ourselves severally and respectively, and for our several and respective Executors, Administrators and Assigns, to form, erect and settle an Office, Society or mutual Contributionship, by the Name, or Stile of the Philadelphia Contributionship, for the Insuring of Houses from Loss by Fire; and to be and continue Contributors unto and equal Sharers in the Losses as well as the Gains and Advantages arising, accruing and happening in and by the same, upon the Terms and according to the Articles and Agreements, and subject to the Provisoes and Conditions herein after mentioned.
Imprimis, That all and every Person and Persons, now subscribing to these Presents by him, her or themselves, or by his, her or their Attorney or Agent, and each and every one who shall hereafter in like Manner subscribe hereunto, or shall at any Time or Times hereafter insure in or with this Society, or be allowed so to do; They, and also their respective Executors, Administrators and Assigns, being allowed to be and continue as Persons insuring in this Society, as herein after is mentioned and provided, shall be taken and deemed as Members thereof to all Intents and Purposes, and shall be concluded by the Covenants and Agreements herein contained and shall have and bear his, her and their proportionable Part and Share of all the Profits and Advantages as well as of all the Losses and Charges arising in and by the same, for and during the respective Terms in his, her or their respective Policies.
2. Item, That the Direction and Management of this Society, and all the Affairs thereof from Time to Time shall be entrusted with and committed to twelve of the Members thereof, who shall be called the Directors of the Philadelphia Contributionship for Insuring Houses from Loss by Fire, and shall have full Power to act and proceed therein, as hereinafter is more particularly provided and expressed. All and every which Directors now chosen and appointed, and hereafter to be chosen and appointed by Vertue and in Pursuance of these Presents, shall not have; and they are hereby expresly debarred from having, receiving or taking, for, upon Account or in Respect of their being Directors, in any Manner whatsoever, any Stipend, Salary, Gratuity or Allowance, or any Benefit, Profit or Advantage whatsoever, other than in common and in Equality with all other the Members of this Society in Proportion to their respective Insurances; and other than and except the Allowances at their Monthly Meetings, or otherwise, as herein after mentioned.
3. Item, That The Limits of Insurance shall extend Ten Miles round Philadelphia within Pensilvania, and as much further as shall from time to time be agreed upon at the General Meetings of the Society. Provided, that the Proprietor of all Houses, that are two Miles, or any greater Distance, from the Place where the Office shall be kept, shall defray the Charge of the Surveyor’s Journey to survey the Premises, and shall also defray the Charge of the Directors’ Journey to estimate the Loss or Damage, when it shall happen, and the Directors are hereby impowered to deduct the Charges out of the Money due on such Loss.
4. Item, That the Insurance to be made by this Society shall be for seven Years in one Policy.

5. Item, That There shall be insured in one Policy but one House and Kitchen, except where two or three or more small Houses stand contiguous together, which do not together exceed the Value of Three hundred Pounds; and except where a Stable or Coach House, or both, stand contiguous on the same Lot of Ground with the Dwelling-house; and in those Cases each Building to be distinctly valued.
6. Item, That no one House shall be insured in this Society for more than Five hundred Pounds, or such other Sum as by the General Meetings of this Society shall be settled and appointed.
7. Item, That new, and unfinished Houses may be insured in this Society, when tiled or shingled in; Provided the Sum insured on them doth not exceed two thirds of the Value of such new and unfinished House; and a Clause be inserted in the Policy, that the same shall be void, if it appears that such unfinished House took Fire within. But no wooden Houses built after this present Year, nor any Sugar-house, Brew-house, Bake-house, Still-house, Coopers or Joyners Shop, or other House or Shop wherein any of the Hazardous Trades or Businesses following are carryed on, to wit, Apothecaries, Chemists, Ship-Chandlers, Tallow Chandlers, Stable Keepers, Inn-holders, Malthouses, Oyl and Colour Men, or which are used as Stores for the following hazardous Goods, to wit, Hemp, Flax, Tallow, Pitch, Tar, Turpentine, Hay, Straw and Fodder of all Kinds and Corn unthrasht, shall be insured in this Office on the Terms mentioned in the Table referred to by the 8th Article, but on such Terms only as shall be concluded on by special Agreement with the Directors; And no Policy shall be extended or construed to extend to the Assurance of any Sugar House, Brew-house, Bake-house, Still-house, Coopers or Joyner’s Shop, or other House or Shop wherein any of the hazardous Trades or Businesses abovementioned are carried on, or wherein any large Quantities of the hazardous Goods before enumerated are stored or lodged, unless the same is expresly mentioned in the Policy, and a proportionable Deposit paid.
8. Item, Every Person insuring shall deposit in the Hands of the Treasurer, as a Pledge for the Performance of his Covenants, a certain Sum for every one hundred Pounds insured, according to the greater or less Hazard of the Building on which the same is insured agreable to the Table hereto annexed; which Deposite Money shall be returned to the Person or Persons so depositing it, his, her or their Executors, Administrators or Assigns, at the Expiration of his, her or their Respective Policies, together with a proportionable Dividend of the Profits in the mean Time, after Deduction of Losses and incident Charges only. Provided and it is hereby agreed, That for the better and more certain adjusting the Accounts of this Society, the said Deposite Money shall be demanded within one Year next after the Expiration of each respective Policy: and in Default thereof, the same deposite Money shall become forfeit, and be sunk to the Benefit of this Society.
The Table

  
  
  
  

Kinds of Buildings to be insured in Philadelphia and ten Miles round within Pensilvania

Rates of Insurance for Seven Years
Contributions to a Loss per Fire, not to exceed


Brick Houses with nine Inch Party-Walls, carried sixteen Inches above the Roof; projecting at least one Inch beyond the Cornish and Eaves, both Front and Back; with a Door to go out on the Roof, and strong Iron Rails to prevent Falling
  }
At fifteen Shillings per Cent Pounds
  Seven shillings and six Pence per Cent Pounds


Brick Houses with nine Inch Party Walls
  }
  At twenty Shills. per Cent.
  Ten Shillings per Cent


Brick Houses with nine Inch Party Walls to the Garret Floor, and four Inch Wall Upwards
  }
  At twenty five Shillings per Cent
  Twelve Shillings and Six Pence per cent


Brick Houses, with four Inch Party Walls in any Part below the Garret Floor
  }
  At thirty Shills. per Cent
  Fifteen Shillings per Cent


Timber Houses, or Houses with Plaistered wooden Partition Walls
  }
  At forty Shillings per Cent
  Twenty Shillings per Cent



9. Item, Every Person insuring in this Society, shall pay for each Policy, and other the Services incident thereto, the Sum of Five Shillings; and for the Entry of every Transfer, the Sum of one Shilling and six Pence.
10. Item, All Persons applying to the Office of this Society for Insurance, shall before the Surveying of his, her or their House or Houses, pay Ten Shillings per Policy, Earnest Money, towards the Charges of such Insurance; which Earnest Money shall be taken in Part of the Charges of the Insurance, in Case the same shall be agreed to be made, and the Policy or Policies thereof to be taken up within three Months then next after: and in Case the said Policies shall not, thro’ the Default or Neglect of the Person or Persons so applying, be taken up within that Time, then for the better keeping up and determining the Accounts of this Society, the said Policies shall from Time to Time be cancelled by the Directors, and the said Earnest Money shall be sunk to the Benefit of this Society. But in case the Directors for the Time being, shall not agree to make the Insurance so applied for, then the Earnest Money paid shall be returned. And as to such old Policies, which shall be directed to be renewed, and shall not be taken up within three Months then next following, the same Policies shall also in such Case be in like Manner cancelled, and the Charge of the Policy and Survey shall be deducted out of the deposite Money of every such old Insurer.
11. Item, All and every Person and Persons insuring in this Society, shall have one or more Policy or Policies for the same, under the Hands and Seals of three at least of the Directors. All which Insurances shall be esteemed good and valid from the Time the Charges of Insurance and the deposite Money shall be paid, and the Person or Persons insuring having duly signed, sealed and delivered this present Deed of Settlement. All and every such Policies at their respective Expirations, and the returning or accounting for the deposite Money and the mean Profits, shall be delivered up to this Society to be cancelled.
12. Item, All and every Person or Persons insuring in this Society shall stand and be obliged to pay his, her and their Proportion of all Losses and Charges happening and incurring in and to this Society, and for that Purpose shall sign and execute these Presents: Yet so as no Person or Persons shall be obliged beyond his, her or their deposite Money, to pay a Sum exceeding one half the said Deposite for his, her or their Proportion and Contribution towards the Loss which shall be occasioned by any single Fire that shall happen. A single Fire being understood to be a Fire beginning in one House and damaging or destroying one or more Houses. And if it should ever happen that a Loss occasioned by any single Fire shall amount to more than the Company’s whole Stock; in such Case the several Sufferers insured in this Office shall receive, towards making good their respective Losses a just and proportionable Dividend of the said whole Stock, according to the Sums by them respectively insured.
13. Item, In Case any Member or Members of this Society shall asign or transfer his, her or their Policies, such Assignment or Transfer shall be brought to the Office to be entered within Four Weeks next after such Assignment or Transfer; and on Default thereof, the Benefit of Insurance shall be lost; Provided NEVERTHELESS, That such Assignment or Transfer may be admitted to be entered after the Expiration of the said Four Weeks, if the Directors shall allow of the same and not otherwise; and in that Case the Benefit of Insurance shall not be lost.
14. Item, That all and every the Members of this Society, who shall sustain any Loss or Damage by Fire, shall give immediate Notice thereof to the Directors or to the Clerk of this Society at their Office, to the End that the Directors, their Officers, or Agents may view, enquire and examine into the same.
15. Item, That the Directors for the Time being, shall with all convenient Speed upon all Alarms of Fire, repair to and convene together at some convenient Place, near the Place where the Fire shall be, there to consult and determine upon such Methods as may in such Cases most conduce to the safety of this Society and the Service of the Public.
16. Item, That the Directors for the Time being shall with all convenient Expedition after any Loss sustained, settle a Rate of Contribution, and set up the same in their Public Office, and publish the same in the Gazette, or in such other public News-Papers, and in such other Manner as they shall think fit; and such Rates shall be settled and approved by a major Part at least of the Directors at two successive weekly Meetings. And if any Member or Members of this Society shall think him or themselves aggrieved thereby; then He or they may thereupon at any Time or Times within Fourteen Days next after the Publication of such Rate or Rates as aforesaid, inspect the Books and Accounts of the Office and the whole State thereof; and may offer his or their Exceptions with the Reasons thereof to the Directors; and in Case the same shall not be agreed between the Directors and such Member or Members who shall so except; then the same shall stand referred to the next General Meeting for their final Determination. Yet nevertheless it is hereby declared and agreed, that in the mean Time, when such Rate or Rates shall exceed the deposite Money, all and every the Members of this Society shall be obliged to pay into the Hands of the Treasurer his, her and their proportionable Parts and Shares of all and every such Rate and Rates within thirty Days next after such Publication of the same respectively as aforesaid; and in Default of such Payment, He, she and they, and every of them making such Default therein, shall forfeit double the said Rates; and neglecting to pay the said Forfeitures ten Days more, shall or may by the Directors, for the Time being, be excluded, and debarred all Benefit and Advantage of his, her and their Insurance and Insurances respectively, and all Right to the Stock of this Society, and shall notwithstanding be liable to the Payment of the said Rates pursuant to his, her and their Covenants and Engagements in these Presents contained.
17. Item, Every House that is by Means of Fire destroyed from the First Floor upwards, shall be deemed as demolished; and it shall be lawful for the Directors in such Case, either to order the Money, insured thereon, to be paid within three Months after Notice given of the Loss as aforesaid, or to rebuild the same with all convenient Speed, Guilding, History-Painting and Carving excepted.
18. Item, That the Directors for the Time being shall make up and report to the General Meeting to be held in April yearly, the General State of the Office and its Accounts, and shall ascertain and report the Dividends of Profits or the Contributions to Losses, which have arisen or been incurred in the preceding Year.
19. Item, The Net Profits arising by Interest or otherwise shall be divided yearly to every Member in Proportion to his Insurance; for which each Member’s Account shall have Credit in the Society’s Books, to be paid at the Expiration of their Policies.

20. Item, Contributions to Losses shall likewise be stated yearly, and every Person insuring shall contribute in Proportion to his Insurance according to Article the 12th of these Presents; and every Year’s Account shall commence the twenty fifth Day of March, and end the twenty fifth Day of March following.
  21. Item, For the better and immediate Forming and Establishing this Society, and providing for and securing the good and regular Management of the Affairs thereof, Twelve of the present Subscribers hereto shall be the first Directors, to wit, Benjamin Franklin, William Coleman, Philip Syng, Samuel Rhodes, Israel Pemberton Junr., John Mifflin, Joseph Morris, Joseph Fox, Jonathan Zane, William Griffitts, Amos Strettell, Hugh Roberts and so shall be and continue Directors of this Society until the Second Munday in April next, and until others shall be duly chosen in their Room; which said present Directors, and all future Directors of this Society, or the major Part of them, shall have Power, and are hereby impowered to provide a Seal for this Society, and to alter the same if they shall see Occasion; and from Time to Time as Need shall be to take a House or Room for an Office within the City of Philadelphia at such Rent or Rents, for such Term or Terms, and under such Covenants as they shall judge meet; and also to appoint one or more Clerks or Book Keepers, Surveyors, Messengers and other Servants, and their respective Fees and Salaries, as Occasion shall require, and as they shall think fit; and to take such Securities from them as they shall think proper and sufficient, for the due Discharge of their respective Trusts, Offices and Places. And they the said Directors shall and may also from Time to Time direct and order the making and giving out Policies; and from time to time, apply, dispose of, place out, take in, secure and improve the Stock of this Society, and the Interest, Profit and Produce thereof, for answering the contingent Charges of this Society, and satisfying all such Losses and Damages as shall or may happen in or to the same; and shall and may also purchase and provide Books for Accounts and all other Things needful and requisite for this Office, and for the Affairs thereof, and the carrying on the same. And the said Directors shall and may and are hereby impowered to suspend, displace or remove all or any of  the Officers and Servants above mentioned, as they shall see Cause; and from time to time to supply and fill up any Vacancy which shall happen on the Death or Removal of them or any of them: so that such displacing be agreed to by the major Part at least of all the Directors. And the said Directors are hereby impowered to do, perform and execute all other Acts, Matters and Things, needful, incident or relating to the Premises, or any of them, which they shall judge fit and reasonable, and which shall be according to the Tenor and true Meaning of the Rules, Orders and Agreements in and by these Presents declared.
22. Item, That there shall be a General Meeting of the Members of this Society on the second Munday in April in every Year, or oftner, if the Directors for the Time being shall think fit, or any twenty Members insuring to the Value of ten Thousand Pounds or upwards shall require the same. At which General Meetings, all the Members of the Society shall have Right and Liberty to be present. Of which General Meetings, and of the Matters therein intended to be moved, proposed or transacted, Notice shall be given by the Directors at least seven Days before the Times of such Meetings, in the Gazette and otherwise as they shall see fit. Which General Meetings shall be capable of Acting and Managing the Affairs of the Society that shall then come before them; and they shall begin an Hour at least after the Time appointed for Meeting, and shall chuse a Chairman, and after the Choice of a Chairman shall continue for the Space of one Hour at least. And if any Chairman of the said General Meetings shall refuse or neglect to put or offer to the Consideration and Determination of the said General Meetings, any Question or Matter, which shall be then and there proposed, seconded and insisted on; then the General Meeting shall, and they are hereby impowered to chuse another Chairman in the Room of him so refusing or neglecting as aforesaid. And all and every the said General Meetings may, and are hereby declared to have, full Power to consider, treat of and determine of and concerning all or any the Matters and Things relating to this Society, and the Support, Preservation and good Order thereof; and to alter and amend the present Articles, and make any additional Rules or Articles for the better and more orderly and successful or satisfactory management of the Affairs of this Society. At all which Meetings the Determination of a Majority of the Members present, shall be conclusive and binding on the whole Society.
23. Item, At the General Meeting in April Yearly, twelve Members of this Society shall be chosen by Ballot to be Directors for the Year insuing; and one other of the Members shall also be chosen Treasurer for the insuing Year by Ballot as aforesaid. The Election to begin on the first Day of the Meeting, to be continued by Adjournment, if necessary, as the Directors for the Time being shall appoint. And the Directors shall appoint two of their own Body, and three other Members not Directors to be Judges and Managers of the Election; who shall under their Hands, or under the Hands of the major Part of them, report the Names of the Persons duly elected Directors and Treasurer respectively to the General Meeting; and when the Election is over, the General Meeting may proceed to other Business, and not before.
24. Item, John Smith shall be the present Treasurer to this Society, and so shall continue until the second Munday in April next, and until another shall be chosen in his Stead: Which Treasurer, and all other future Treasurers of this Society, shall have the Custody of the Cash, Securities and Purchase Deeds belonging to this Society; and shall from Time to Time pay, dispose and deliver the same, according to the Orders and Directions of the Directors or a major Part of them; and shall keep regular and fair Books of Accompt of all Cash, Securities, Deeds, Writings and other Things by him received, or committed to his Custody, and of all Cash, Securities, Deeds, Writings and other Effects by him paid and delivered. And such Treasurer shall, before he enters on his Office, give such Security for the due and faithful Discharge of his Trust, and for accounting for, and delivering up to this Successor in the said Office, all such Moneys, Securities, Deeds and Effects, as shall have come to his Hands or Custody, and which shall not have been paid or delivered by the Order of the Directors, as the Directors shall appoint and require: Which Security the Directors for the Time being are hereby required to see given, before any Treasurer shall enter upon his Office, or before he shall receive the Cash or Effects of the said Society. And if thro’ the Default or Neglect of the Directors, Security is not given by the Treasurer as aforesaid, the Directors shall be accountable for him, and make good to the Society all Damages that may happen for Want thereof, until Security be given as aforesaid. And the Treasurer for the Time being shall have and receive out of the Society’s Stock One per Cent. for all Moneys by him received, and One per Cent. for all Moneys by him paid and no more. And if by Reason of Death, Removal, Disability or Refusal longer to act, it should become necessary to chuse a new Treasurer, within the Year, the Directors shall call a General Meeting for that Purpose.
25. Item, That the Directors for the Time being, shall meet when, where and as often as they shall think proper, but at least once every Month on the first Tuesday in each Month; and being seven in Number at least, they shall and may enter upon, order, direct and dispatch all such Matters and Things relating to this Office, as shall then lye and come before them; and such their Proceedings shall be esteemed good and valid in all the Affairs and Business of this Society, except in such Cases here mentioned where a greater Number is required. And in Case any of the Directors herein nominated and appointed or hereafter to be elected or appointed, shall happen to dye or remove out of this Province, or shall refuse to act as Director or Directors; or shall for the Space of two Kalendar Months wholly omit and neglect to attend the Affairs and Business of this Society; then and in such Case, the Directors for the Time being, or seven of them at least, all agreeing (regular and timely Notice having been given all) may elect and chuse other and others in the Room and Stead of such who shall dye, remove or refuse or neglect to act as aforesaid; and such Choice being confirmed by a second Meeting or Board of the Directors; the Member or Members so chosen shall be Director or Directors until the next General Election.
26. Item, That the Directors for the Time being, or the major Part of them, shall and may and are hereby impowered to lend, advance or lay out upon Mortgage of Houses or Lands, such Sum and Sums of Money as from time to time they shall think fit and order; So always, and provided, That upon all such Loans, the Resolutions and Orders of the Directors thereupon, be had and made at two several Monthly Meetings or Boards, of a major Part at least of the Directors; and so that the Titles and Conveyances relating to such Loans be first approved by Counsel learned in the Law; and provided also, That not more than Five hundred Pounds shall be lent on one Security, nor more than half the Value of the mortgaged Premises.
27. Item, The Orders of a Major Part of the Directors on the Treasurer, shall be complied with by the Treasurer, and shall be good Vouchers to indemnify him for the Payment and Delivery of the Cash and Effects of this Society.
28. Item, That the Directors of this Society shall always stand and be indemnified and saved harmless by this Society in and for their giving out and signing Policies and all their other lawful Acts, Deeds and Transactions done, performed and executed in Pursuance of and by Vertue of these Presents; And the Stock, Securities and Effects of this Society shall in the first Place be appropriated and applied, and the same is and are hereby declared to be appropriated to exonerate and discharge, indemnify and save harmless, them and every of them of and from all such Costs, Charges, Damages and Expences, which shall or may happen or arise, or which they or any of them shall reasonably expend or be put unto or sustain in, for or concerning the Trusts aforesaid, or any of them, or the Execution or Performance thereof: Nor shall any of the said Directors be answerable for the Defaults, Neglects or Misdoings of the others of them.
29. Item, That if any Member or Members of this Contributionship shall be hereafter desirous to enlarge his, her or their first Insurances, not to exceed Five hundred Pounds and the Directors shall judge that the House or Houses insured, from Improvements since made, or otherwise, will bear an additional Sum; that then the Accounts shall be made up with such Member or Members, and their old Policy shall be cancelled and a new Policy granted for the entire Sum to be insured.
30. Item, That a publick Table shall be kept at the Office of all Fees, Salaries and Rewards allowed by this Society; and another publick Table of the yearly Dividends of Profits and Losses, which every Member may peruse and take Notes of at Pleasure.
31. Item, That the Directors shall have Power to reward, out of the Company’s Stock such as are voluntarily active in dangerous Cases to extinguish Fires.
32. Item, Altho upon Application made to the Directors for the Insuring any House or Building such House or Building should come under the Description of any of those mentioned in the Table referred to by the 8th Article, or of any other Kind of Buildings mentioned in these Presents: Yet if from its Situation or any other Circumstances, it shall appear to the Directors to be more than commonly hazardous, the Directors for the Time being, shall have, and they are hereby declared to have a discretionary Power, either to enlarge the Deposite Money to be paid for insuring the same, beyond what is herein mentioned, or wholly to refuse the Insuring the same, as they shall judge fit.
Dated the Twenty fifth day of March One thousand seven hundred and fifty two.
